DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 23, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “said interior glass sheet is the only glass sheet among said interior and exterior glass sheets that is chemically tempered” in lines 17-18.  It appears the claim should recite “said interior glass sheet is the only glass sheet between said interior and exterior glass sheets that is chemically tempered.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima, in view of Offermann et al. (US 2012/0025559 A1) (“Offermann”), Berger (US 4091001), Ohlenforst et al. (US 4775570) (“Ohlenforst”), and Blizard (US 3592726).
With respect to claim 1, Nagashima discloses an automotive glazing unit of a vehicle (abstr., col. 1, lines 42-57), the glazing unit comprising a glazing – structure 7 (col. 2, lines 13-14), and a system configured to allow the glazing to be moved translationally with respect to a door of the vehicle (col. 1, lines 42-50), the glazing being curved and laminated, and comprising an exterior glass sheet, an interior glass sheet, and a plastic sheet between the exterior and interior glass sheets (col. 2, lines 50- 66), each sheet having a peripheral edge face, wherein the peripheral edge face of the interior glass sheet is located beyond the peripheral edge face of the plastic sheet and beyond the peripheral edge face of the exterior glass sheet over a length of the edge face of the interior glass sheet (col. 2, lines 67-68, col. 3, lines  -9, col. 4, lines 33-35, Figs. 2 and 13), wherein the peripheral edge of the interior glass sheet includes a protective layer – element 15 – on the length of that peripheral edge face of the interior 
Nagashima is silent with respect to the thickness of the interior glass sheet as disclosed in the claim.  Offermann discloses a glazing wherein the thickness of the interior glass sheet is from 1.0 mm to 1.4 mm, the thickness of the interior glass sheet being less than a thickness of the exterior glass sheet (abstr., Table 1, Fig. 1).  The thickness of the interior glass sheet is within the claimed range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interior glass sheet of Nagashima having a thickness as disclosed in Offermann, and being less than a thickness of the exterior glass sheet, as such thickness is known in the art with respect to interior glass sheets for vehicles and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
The references are silent with respect to the protective layer being a varnish having a thickness of from about 0.1 mm to about 3.0 mm.
Berger discloses a protective layer for a glass substrate which is a varnish having good mechanical properties, excellent weatherability, and also being ecologically acceptable (abstr., col. 3, lines 46-49, col. 12, lines 14-20, 28-30, col. 16, lines 13-14, 32, col. 17, lines 48-52), the protective layer being highly elastic (col. 11, lines 58-68, col. 12, lines 1-13) and allowing for uniform coating of parts having edges (col. 12, lines 28-36).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to form the protective layer of Nagashima of varnish as disclosed in Berger, as Nagashima’s protective layer is an elastic strip while varnish of 
Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 – the thickness of the protective layer being from about 0.5 mm to about 1 mm, and up to 2 mm when including the height of the ribs (abstr, col. 2, lines 63-68, col. 3, lines 1-5).  The range of thickness overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the protective layer of Nagashima having the thickness as disclosed in Ohlenforst as such thickness of a protective layer is known in the art, and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
The references are silent with respect to the interior glass sheet being the only glass sheet between the interior and exterior glass sheets that is chemically tempered.  Blizard discloses an automotive glazing unit for a vehicle, comprising an interior glass sheet and an exterior glass sheet, wherein the interior glass sheet is the only glass sheet between the interior and exterior glass sheets that is chemically tempered – the outer sheet may be an annealed sheet (col. 1, lines 15-25, col. 4, lines 1-3, col. 6, lines 49-54), the chemically treated interior sheet has a greater resistance to fracture by a blunt object than the outer sheet, a greater ability to flex than the outer sheet, and will dice into very small particles when fractured when heavily impacted (col. 1, lines 23-25).  
Regarding claim 3, Nagashima, Offermann, Berger, Ohlenforst and Blizard disclose the unit of claim 1.  Offermann discloses a unit wherein the protective layer extends over a distance against an exterior face of the interior glass sheet and against an interior face of the interior glass sheet – e.g. Fig. 13.  The reference is silent with respect to the distance being between 2.0 and 30.0 mm.  Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 - wherein the protective layer extends over an interior face and an exterior face of the glazing over a distance overlapping the distance recited in claim 3 (abstr., col. 2, lines 44-68); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the protective layer of Nagashima extending over the distance as disclosed in Ohlenforst, as such thickness is known in the art of glazings and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
With respect to claim 4, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 1.  Nagashima discloses the protective layer extending over a distance against an interior face of the interior glass sheet that is larger than a projection distance of the edge face of the interior glass sheet with respect to the end face of the plastic sheet (Fig. 13), but is silent with respect to the distance of the edge face of the interior glass sheet to the edge face of the exterior glass sheet, however changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
Regarding claim 6, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 1.  Nagashima teaches a unit wherein the peripheral edge face of the interior glass sheet lies beyond the peripheral edge face of the plastic sheet and beyond the peripheral edge face of the exterior glass sheet in the top portion of the glazing unit (col. 1, lines 42-57, col. 3, lines 2-6, Figs. 1, 2, 5-8, 13).
As to claim 7, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 1.  Nagashima teaches the edge face of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet (col. 1, lines 42-57, Figs. 1, 2, 5-8, 13), over only one portion of the length of the edge face of the interior glass sheet – it is implied from Figs. 1 and 2 that the recited structure of the glazing is present on the top and the sides of the glazing (col. 2, lines 21-68, col. 3, lines 1-68).  Furthermore, Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), which implies that the “stepped edge” in the bottom portion of the glazing is not necessary and so the stepped portion structure is present only over one portion of the length of the edge of the glazing.
With respect to claim 8, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit according to claim 1.  Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), which implies that the “stepped edge” in the bottom portion of the glazing is 
As to claim 9, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 1.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima does not state explicitly that a centripetal offset of size is comprised between 2.0 mm and 30.0 mm is formed, however, Nagashima discloses that the centripetal offset is produced by varying the sizes of the sheets (col. 3, lines 2-6), to obtain a glazing including the protective layer that increases the strength of the glazing (col. 3, lines 23-32), thus, it would have been obvious to one of ordinary skill in the art to obtain the recited centripetal offset as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 10, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 1.  Nagashima teaches the edge face of the interior glass sheet lies beyond the edge face of the plastic sheet and beyond the edge face of the exterior glass sheet (col. 1, lines 42-57, Figs. 1, 2, 5-8, 13). Furthermore, Nagashima discloses that the protective layer provided in the area of the “stepped edge” helps to protect the vehicle against a considerable force, and so it improves the anti-theft performance of the glazing (col. 3, lines 16-32), thus, a person of ordinary skill in the art prior to the effective filing date of the claimed invention would optimize the extend of a centripetal offset with respect to the entirety of the top portion and the lateral edge or both lateral edges of the glazing to improve anti-theft performance of the glazing.
As to claim 11, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 1.  Nagashima discloses that the “stepped structure” is formed automatically upon curving of the interior glass sheet and the exterior glass sheet when they have the same size (col. 3, lines 2-4) implying that the peripheral edge face of the interior glass sheet includes the protective layer over the entirety of the length of the peripheral edge face of the interior glass sheet which is located beyond the peripheral edge face of the plastic sheet and beyond the peripheral edge face of the exterior glass sheet as the protective layer is formed over the “stepped structure” (col. 3, lines 2-19).
Regarding claim 12, Nagashima, Offermann, Berger, Ohlenforst and Blizard disclose the unit of claim 1.  Offermann discloses a glazing wherein the thickness of the interior glass sheet is from 1.0 mm to 1.4 mm (abstr.), which overlaps the claimed range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interior glass sheet of Nagashima having a thickness as disclosed in Offermann, as such thickness is known in the art with respect to interior glass sheets and changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 13, Nagashima, Offermann, Berger, Ohlenforst and Blizard disclose the unit of claim 3.  Nagashima discloses a unit wherein the protective layer extends over a distance against an exterior face of the interior glass sheet and against an interior face of the interior glass sheet – e.g. Fig. 13.  The reference is silent with respect to the distance being between 3.0 mm and 20.0 mm.  Ohlenforst discloses a glazing wherein the glazing includes a protective layer – facing 3 - wherein the 
With respect to claim 14, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 3.  Ohlenforst discloses the distance over which the protective layer extends remaining constant on each face of the glass sheet (Fig. 1).
As to claim 15, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 9.  Nagashima discloses the edge face of the interior glass sheet lies beyond the edge face of the exterior glass sheet (col. 2, lines 67-68, col. 3, lines 1-9).  Nagashima does not state explicitly that a centripetal offset of size is comprised between 3.0 mm and 30.0 mm, however, Nagashima discloses that the centripetal offset is produced by varying the sizes of the sheets (col. 3, lines 2-6), to obtain a glazing including a protective layer that increases the strength of the glazing (col. 3, lines 23-32), thus, it would have been obvious to one of ordinary skill in the art to obtain the recited centripetal offset as changes in size are within the purview of a person skilled in the art (MPEP 2144.04).
As to claim 16, Nagashima, Offermann, Berger, Ohlenforst and Blizard teach the unit of claim 9.  Nagashima discloses the edge face of the interior glass sheet lies 

Response to Arguments
Applicant’s arguments filed on June 23, 2021 have been fully considered.
The Applicant has argued there has been no showing in the last Office Action that the varnish of Berger could be successfully used to form the elastic strip of Nagashima.  The Applicant argued the elastic strip of Nagashima must be flush with the edges of the laminated glazing, and so it must have a thickness of at least the combined thicknesses of the glass sheets and the interlayer of Nagashima, Offermann cited for the thickness of the internal glass sheet, and requiring a minimum of 2.95 mm of the laminated glass thickness, while Berger discloses a varnish thickness that is 59 times lower than the laminated glass thickness of Offermann.  
The Examiner notes Nagashima discloses that the elastic strip adheres to the peripheral edges (col. 3, lines 10-15), the strip being flush with the outer surface of the glass sheet 9 (Fig. 2).  There are also embodiments where the elastic strip is not flush with the outer surface of glass sheet 9 (col. 3, lines 54-58, Figs. 5-8).  The Examiner notes Berger was cited for a teaching of a material that is a varnish having good mechanical properties and being highly elastic (col. 11, lines 58-68, col. 12, lines 1-13) 
Regarding the newly added limitations of claim 1, Offermann discloses laminated glazing wherein the thickness of the interior glass sheet is less than a thickness of the exterior glass sheet, as discussed above.  Regarding the interior glass sheet being the only glass sheet between the interior and exterior glass sheets that is chemically tempered, a reference of Blizard has been cited, as discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783